Citation Nr: 0943852	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from July 1968 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied service 
connection for hypertension, secondary to diabetes mellitus; 
denied a rating in excess of 10 percent for a keloid scar of 
the right calf; denied a compensable rating for a laceration 
scar of the right hip; denied a rating in excess of 10 
percent for residuals of a right knee injury; denied a rating 
in excess of 10 percent for residuals of a fracture of the 
right ileum and sacrum; and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

The Veteran was provided with a Statement of the Case on 
these issues in June 2005, and he filed a VA Form 9 that same 
month.  He submitted additional evidence in support of his 
claims, and the issues were readjudicated in an October 2007 
Supplemental Statement of the Case.  In a statement received 
in response to the Supplemental Statement of the Case, the 
Veteran reported that he only wished to proceed with the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Hence, the other issues are considered 
withdrawn, and are no longer in appellate status.  They will 
not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009) (emphasis added).  
Total ratings based on individual unemployability are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify a total rating based on individual unemployability 
benefits; if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  The Board does not have the authority to assign an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2009).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009) (emphasis added).  

A review of the file reveals that, in a May 2002 rating 
decision, the RO granted service connection for type II 
diabetes mellitus secondary to exposure to Agent Orange, and 
a 20 percent rating was assigned, effective December 7, 2000.  
The Veteran currently has a 40 percent rating for this 
disability.  His other service-connected disabilities 
include:  peripheral neuropathy of the right lower extremity, 
secondary to type II diabetes mellitus (rated 10 percent); 
peripheral neuropathy of the left lower extremity, secondary 
to type II diabetes mellitus (rated 10 percent); erectile 
dysfunction, secondary to type II diabetes mellitus (rated 
noncompensable); residuals of a keloid scar of the right calf 
(rated 10 percent); residuals of a fracture of the right 
ileum and sacrum (rated 10 percent); residuals of a right 
knee injury (rated 10 percent); right hip arthritis (rated 10 
percent); and residuals of a laceration scar of the right hip 
(rated noncompensable).  His combined rating was 60 percent 
from December 7, 2000; and 70 percent from June 3, 2002.  

However, a VA treatment note addendum, dated in November 
2006, concluded that laboratory tests established that the 
Veteran did not have type II diabetes mellitus, but rather 
type I diabetes mellitus.  In this regard, the Board observes 
that type I diabetes mellitus is not included in the list of 
diseases that are presumed to be due to exposure to Agent 
Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2009).  Consequently, it appears that the Veteran 
may have been awarded service-connected disability benefits 
for type II diabetes mellitus erroneously.  Moreover, since a 
determination regarding entitlement to a total disability 
rating based on individual unemployability must be made based 
solely on the Veteran's service-connected disabilities, the 
Board finds that a remand is required to ascertain whether 
the Veteran's diabetes mellitus should continue to be rated 
as a service-connected disability before a final decision on 
the individual unemployability issue may be rendered by the 
Board.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA diabetes 
mellitus examination to ascertain whether 
the Veteran has type I or type II diabetes 
mellitus.  All clinical and laboratory 
findings should be clearly listed in the 
evaluation report, and the examiner should 
provide a rationale for diagnosis 
rendered.  

2.  Based on the results of this 
evaluation, a determination should be made 
as to whether a severance of service 
connection for type II diabetes mellitus 
(and its secondary conditions) is 
warranted.  If service connection for type 
II diabetes mellitus (and its secondary 
conditions) is severed after affording the 
Veteran all procedural due process 
required of such action, a claim for 
service connection for type I diabetes 
mellitus (and its secondary conditions) 
should be adjudicated.  

3.  After undertaking all indicated 
action, the claim for entitlement to a 
total disability rating based on 
individual unemployability due to service-
connected disabilities should be 
readjudicated in light of all the evidence 
of record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative, if any, must be provided 
with a Supplemental Statement of the Case, 
and given an appropriate opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
is advised that he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

